Citation Nr: 0419310	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  97-33 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a temporary total disability evaluation 
under 38 C.F.R. § 4.30 for convalescence following right foot 
surgery in July 1997.

2.  Entitlement to an increased disability rating for 
service-connected chondromalacia patella with degenerative 
joint disease, right knee, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased disability rating for 
service-connected chondromalacia patella with degenerative 
joint disease, left knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased disability rating for plantar 
callus, right foot, second distal metatarsal head, status 
post dorsal flexor wedge osteotomy, with nerve entrapment, 
currently evaluated as 20 percent disabling.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to August 
1976.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The issue of an increased rating for the veteran's service-
connected right foot disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.

Issues not on appeal

The veteran filed a claim in February 1999 seeking 
compensation under 38 U.S.C. § 1151 for an additional 
disability of the right foot.  That claim was denied by the 
RO in June 2000.  He filed a claim July 2002 for service 
connection for a bone spur of the right heel, claimed as 
secondary to the service-connected right foot disability.  
That claim was granted in April 2003 and a 10 percent 
disability rating was assigned.  The record does not show 
that the veteran appealed either decision.  Accordingly, 
those matters are not within the jurisdiction of the Board 
and will be discussed no further herein.  

In May 1997 the veteran indicated that he wanted service 
connection for an ulcer disorder, which he claimed was 
secondary to medications taken for his service-connected 
bilateral knee disabilities.  He indicated in a VA Form 9 
filed in January 1998 that he desired service connection for 
a skin condition of the right foot ("jungle rot").  In May 
2004 he filed a claim requesting service connection for a 
back disorder (claimed as secondary to his service-connected 
right foot disability).  These three claims have not been 
addressed by the RO.  They are referred to the RO for 
appropriate development and adjudication.


FINDINGS OF FACT

1.  The medical evidence of record does not demonstrate that 
the veteran's right foot surgery in July 1997 required 
convalescence.

2.  The veteran's right knee disability is manifested by 
symptoms of chronic, severe pain, with decreased range of 
motion and additional functional loss caused by swelling and 
pain with increased activity.

3.  The veteran has chronic pain in his left knee, with no 
evidence of swelling or significant loss of range of motion.


CONCLUSIONS OF LAW

1.  The criteria for a temporary total disability rating 
based on convalescence following right foot surgery in July 
1997 have not been met.  38 C.F.R. § 4.30 (2003).

2.  The criteria for a 30 percent disability rating for the 
veteran's right knee disability have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5010-5261 (2003).

3.  The veteran's left knee disability is no more than 10 
percent disabling pursuant to the schedular criteria.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Code 5260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a temporary total rating based on 
convalescence following right foot surgery in July 1997.  He 
also seeks increased rating for his bilateral knee 
disabilities.  As noted in the Introduction, the issue of the 
veteran's entitlement to an increased rating for his service-
connected right foot disability is being remanded for 
additional development. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  The 
veteran's claims on appeal remain pending and therefore, the 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this case has proceeded in accordance 
with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

A letter was sent to the veteran in March 2003, with a copy 
to his representative, which was specifically intended to 
address the requirements of the VCAA pertinent to the claims 
to be decided herein, entitlement to a temporary total 
disability evaluation following right foot surgery in July 
1997 and entitlement to increased ratings for his service-
connected knee disabilities.  Crucially, the veteran was 
informed by means of that letter as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  It further explained that VA would 
obtain VA medical records and would make reasonable efforts 
to help him get relevant evidence, such as private medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.

The Board finds that this document properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, that was necessary to substantiate 
these claims, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the Secretary would attempt to obtain on behalf 
of the veteran.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  The 
one-year period has since expired.

The Board notes that the fact that the veteran's temporary 
total and increased rating-knee claims were readjudicated by 
the RO in April 2003 and again in August 2003, prior to the 
expiration of the one-year period following the March 2003 
notification of the veteran of the evidence necessary to 
substantiate these claims, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  Therefore, the Board finds that the veteran was 
notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the record contains the 
veteran's service medical records, as well as reports of VA 
medical treatment records.  In addition, the record shows 
that the veteran was provided with VA examinations, which 
will be discussed below.  There is no indication that there 
exists any evidence which has a bearing on the issues 
addressed on the merits herein which has not been obtained.

In addition, the veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.103 (2003).  The veteran was informed of 
his right to a hearing and was presented several options for 
presenting personal testimony; he indicated in his VA Form 9 
that he did not want a Board hearing, and he never requested 
a hearing before the RO.  The veteran's representative has 
submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims on appeal has been consistent with the provisions of 
the new law.  Under these circumstances, the Board can 
identify no further development that would avail the veteran 
or aid the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

Accordingly, the Board will proceed to a decision on the 
merits as to the claims seeking entitlement to a temporary 
total disability evaluation and entitlement to increased 
ratings for the knee disabilities.

1.  Entitlement to a temporary total disability evaluation 
for convalescence following surgery for the right foot in 
July 1997.

Pertinent law and regulations

A total disability rating (100 percent) for convalescence may 
be assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge (regular discharge or release to non-bed care) or 
outpatient release that entitlement is warranted under 
paragraph (a)(1), (2) or (3), set forth below, effective the 
date of hospital admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge or 
outpatient release:

(a) Total ratings will be assigned under 
this section if treatment of a service-
connected disability resulted in:

(1) Surgery necessitating at least one 
month of convalescence

(2) Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or crutches 
(regular weight-bearing prohibited)

(3) Immobilization by cast, without 
surgery, of one major joint or more.

See 38 C.F.R. § 4.30 (2003).

Factual background

The veteran underwent a second digit arthroplasty on July 15, 
1997 on an outpatient basis due to his service-connected 
right foot plantar callus disability.  He had reported on 
July 9, 1997 with a history of a painful callous of his 
second toe with poor results trying padding and pain 
medication.  A similar history was noted on a VA examination 
for the feet conducted on July 14th, the day preceding his 
surgery.  

The surgical report for the July 15, 1997 arthroplasty 
procedure did not describe any complications.  The veteran 
also underwent on July 15, 1997 a bunionectomy for a painful 
bony growth (exostosis) of the fifth digit of his right foot, 
which is not service connected.  

Three days after surgery, on July 18, 1997, the veteran was 
seen for a post-surgery follow-up evaluation.  He indicated 
that he had been doing quite a bit of walking although he 
still had some pain.  Objectively, there was some mild pain 
on palpation around the incision sites and some moderate 
edema present on the dorsum of the foot, but no signs of 
infections, expressible exudiate, foul odor, or erythema.  

Sutures were removed ten days following the surgery on July 
25, 1997, at which time only minimal tenderness was noted, 
although the veteran reported some numbness and swelling at 
the wound sites.

Following his July 1997 surgery and follow-up, the record 
discloses that the veteran was not seen again for treatment 
specifically for his right foot plantar callus disability 
until February 1999, nearly two years later, at which time he 
complained of pain in and around his surgical scar; 
examination revealed a callous under the third toe.

Analysis

The veteran has contended that he was rendered unemployable 
following the July 1997 foot surgery.  He further contended, 
in a statement dated in November 1997, that he had not been 
released from a doctor's care until eight weeks following the 
surgery and that he still had swelling and severe pain in his 
right foot.  He has not submitted any evidence in support of 
this statement, despite the VCAA request from the RO 
described above.

The Board initially notes that the veteran was not 
hospitalized in connection with the July 1997 foot surgery, 
and the provisions of 38 C.F.R. § 4.29, involving 
hospitalization, accordingly are inapplicable.

As stated above, a temporary total rating will be awarded 
when it is established by report at hospital discharge or 
outpatient release that entitlement is warranted.  
See 38 C.F.R. § 4.30 (2003).  The Board has reviewed the 
evidence of record, and for reasons and bases explained below 
has concluded that a period of convalescence for the July 
1997 right foot surgery is not warranted.

In Felden v. West, 11 Vet. App. 427 (1998), the Court 
emphasized the importance which must be placed on statements 
from treating physicians about the duration of convalescence 
following surgery.  While the veteran claims here he was 
under doctor's orders for eight weeks after his surgery in 
July 1997, there is neither any medical evidence to support 
this contention nor has he pointed to a medical report or 
statement verifying that he required convalescence following 
the surgery.  To the contrary, the post-surgery follow-up 
reports indicated that he had been walking "quite a bit" in 
the three days after the surgery, and that other than some 
residual pain and swelling, he had no other significant 
problems.  Moreover, his sutures were removed ten days after 
the surgery, at which time he only had some minimal 
tenderness.  Significantly, there is no evidence of any 
treatment specifically for his right foot disability until 
nearly two years later, in February 1999, at which time he 
had a callus on the third, non-surgically repaired toe.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The veteran's statement to 
the effect that he could not work due for months after the 
June 1997 surgery due to such surgery lacks credibility when 
viewed in light of the objective medical evidence, which 
indicates that he was up and about almost immediately and 
that the surgical residuals evidently healed quickly.

Moreover, with regard to his specific assertion of 
unemployability following the and due to July 1997 foot 
surgery, the Board notes that the record is replete with 
evidence of the veteran's unemployment long before the July 
1997 surgery, due to his substance abuse problems.  
Specifically, a February 1996 VA hospital report reflected a 
history of significant drug abuse problems and unemployment.
Moreover, the veteran received extensive VA medical treatment 
for substance abuse disorders both immediately before and 
after his surgery.  A discharge summary describing a period 
of VA hospitalization from May 1-5, 1997 for substance abuse 
detoxification noted that he was not working; in fact, the 
veteran specifically reported that he had not held a full-
time job for the preceding two years.  A second period of 
hospitalization for substance abuse treatment between May 30, 
1997 and June 18, 1997 also noted that he was unemployed.  
While it was noted that he had participated in a Compensated 
Work Therapy (CWT) program during that hospital stay, the 
discharge report noted that he had had problems being on time 
for work and that he demonstrated a lackadaisical attitude.  

The objective medical evidence thus convincingly documents 
the veteran's significant difficulties with maintaining 
sobriety and steady employment long before.  His outpatient 
foot surgery.  There is no objective evidence that the foot 
surgery was in any way responsible for the veteran's 
unemployment in the months following such surgery.  In view 
of this evidence, the Board attaches no credibility to the 
veteran's assertion that he was rendered unemployed as a 
result of the July 15, 1997 foot surgery.  The VA medical 
reports described above positively show that he was not 
working long before the surgery as well as thereafter, and it 
is abundantly clear to the Board from these reports that his 
long-term unemployment status was related to his substance 
abuse and not to his right foot disability, which as noted 
above healed quickly following the July 15th procedure, and 
did not result in any further medical care until nearly two 
years later.

Self-serving statements are to be expected in connection with 
claims, and such statements are not necessarily suspect.  
However, the Board may properly consider the personal 
interest a claimant has in his or her own case.  See Pond v. 
West, 12 Vet. App. 341, 345 (1999); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].  In this case, there exists very 
powerful evidence, in the form of the VA medical reports 
dated prior to and immediately following the July 1997 foot 
surgery, which causes the Board to disbelieve the veteran's 
claim that he was rendered unemployed as a result of that 
surgery.  The veteran's statement to that effect encompasses 
the classic error of post hoc, ergo propter hoc; relating to 
the fallacy of assuming causality from temporal sequence, 
that is confusing sequence with consequence.  Here, although 
the veteran correctly stated that he was unemployed after the 
outpatient foot surgery, he neglected to mention that he was 
unemployed for years before such surgery for reasons having 
nothing to do with his foot.  It is abundantly clear that 
although the veteran was unemployed after the July 1997 foot 
surgery, his unemployment had nothing to do with such 
surgery.

In addition, there is no specific medical evidence showing 
that his surgery in July 1997 necessitated at least one month 
of convalescence; or evidence showing that his surgery 
involved "severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited)"; 
or evidence showing that he required immobilization by cast, 
without surgery, of one major joint or more.

To the extent the veteran himself believes he is entitled to 
temporary total disability under 38 C.F.R. § 4.30, as noted 
by the Court in Felden, supra, matters related to the need 
for convalescence and the length thereof are medical 
questions which require medical evidence.  Hence, even 
setting aside the matter of credibility the veteran's 
assertions that a period of convalescence was required 
following his July 1997 foot surgery lack the probative 
weight of a medical opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  Here, there is no competent 
evidence from a medical professional supporting the need for 
convalescence, and in fact the medical reports described 
above contain no findings suggesting the need for 
convalescence as contemplated under the section 4.30 
criteria.  

In short, the veteran has presented no evidence, aside from 
his own statements, which suggests that a period of 
convalescence was required.  The veteran's self-service and 
manifestly slanted statements are contradicted by the medical 
evidence of record.  A preponderance of the evidence 
accordingly weighs against the veteran's claim.  
Consequently, the claim for a temporary total disability 
rating is denied.





CONTINUED ON NEXT PAGE



2.  Entitlement to an increased disability rating for 
service-connected chondromalacia patella with degenerative 
joint disease, right knee, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased disability rating for 
service-connected chondromalacia patella with degenerative 
joint disease, left knee, currently evaluated as 10 percent 
disabling.

The veteran also seeks entitlement to increased disability 
ratings for his service-connected bilateral knee 
disabilities. 

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2003).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2003).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 (2003) state that a 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  According to this regulation, it is essential 
that the examination on which ratings are based adequately 
portrays the anatomical damage, and the functional loss, with 
respect to these elements.  In addition, this regulation 
states that the functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the veteran undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 (2003) state that when 
evaluating the joints, inquiry will be directed as to whether 
there is less movement than normal, more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.



Specific schedular criteria - knee disabilities

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2003).

Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  A 20 percent rating under 
Code 5003 requires X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).

Under Diagnostic Code 5259, removal of semilunar cartilage, 
symptomatic, warrants a 10 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5259 (2003).

Limitation of extension of the leg is rated 50 percent at 45 
degrees; 40 percent at 30 degrees; 30 percent at 20 degrees; 
20 percent at 15 degrees; 10 percent at 10 degrees; and non 
compensable at 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2003).  Limitation of flexion of the leg is rated 30 
percent disabling at 15 degrees; 20 percent at 30 degrees; 10 
percent at 45 degrees; and noncompensable at 60 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2003).  See also 38 
C.F.R. § 4.71, Plate II (2003), which reflects that normal 
flexion and extension of a knee is from 0 to 140 degrees.

Under Diagnostic Code 5257, the schedular criteria call for a 
10 percent disability rating for slight impairment of a knee, 
such as involving recurrent subluxation or lateral 
instability.  A 20 percent disability rating is warranted for 
moderate impairment, and a 30 percent disability rating is 
assigned for severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2003).

Words such as "slight", "mild", and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2003).

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, as is the case here, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

Historically, the service medical records show that the 
veteran was treated on a number of occasions for 
chondromalacia of the knees.  The RO granted service 
connection for this disability by rating decision in January 
1977, and assigned a single zero percent rating for 
"chondromalacia of the patellae," under Diagnostic Code 
5257.  A VA examination conducted in December 1976 showed 
that the veteran had no unusual mobility of the patellae or 
crepitation, and that on range of motion testing he had 
extension-flexion of left knee from zero to 130 degrees, and 
from zero to 132 degrees for the right knee.

By a rating decision in December 1978, the RO increased the 
veteran's bilateral knee disability rating to 20 percent 
under Diagnostic Code 5010, which the RO indicated was rated 
as analogous to an arthritic condition based on a VA exam 
conducted in August 1978.  On that exam, the veteran 
described worsening of his pain symptoms, unrelieved by 
medication.  He also requested surgical intervention.  
Clinical findings on the exam disclosed essentially normal 
range of motion (zero to 135 degrees) in each knee, but he 
had 1+ medial laxity bilaterally, and a popping sensation was 
detected in the lateral meniscus of the right knee.

Thereafter, the record shows that the veteran's bilateral 
knee disability was evaluated on several occasions in the 
early 1980's, significant for an arthroscopy of the right 
knee performed in August 1982, disclosing mild chondromalacia 
of the patella, and during the early 1990's as well, 
significant for VA outpatient treatment in June-July 1990, 
which disclosed that his knees were aggravated by standing in 
connection with his work for the Postal Service.  However, 
clinically at that later date he had no knee instability or 
other abnormalities besides an antalgic gait.  These records 
also showed that he was seen in February 1991 for a 
bilateral, limping gait at which time he was using knee 
braces for support.

The veteran's claim on appeal was filed in May 1997, and the 
record shows that over the course of this appeal, his knees 
were evaluated on VA exams conducted in July 1997 and April 
2003.  Additionally, the evidence shows that the veteran 
underwent right knee arthroscopy in August 2002.

In connection with the July 1997 VA examination, the veteran 
described progressive tenderness in the right knee for many 
years, with increasing problems with the left knee as well.  
He specifically described swelling, tenderness and difficulty 
with flexion-extension of the knees.  Objectively, he had 
tenderness over the lateral ligaments on both sides with some 
crepitation on flexion and extension and some limitation of 
flexion from the zero position to 100 degrees (presumably, 
the examiner described a bilateral condition, but the 
examination report is unclear on this point).  The examiner 
also stated that the veteran had normal extension but 
tenderness over the lateral meniscus, and again, presumably, 
the examiner was describing a bilateral condition.  The 
examiner provided no further details regarding any other 
impairment of the knees, to include any subluxation/lateral 
instability, nonunion with loose motion, or malunion.  The 
Board also notes that X-rays of the knees taken in May 1997 
showed his knees to be within normal limits.

Prior to the August 2002 right knee arthroscopy, the veteran 
was seen on July 23, 2002 for complaints of right knee pain, 
with intermittent swelling, catching and locking episodes.  
He indicated that these problems had been occurring for the 
past year.  Examination at that time revealed that he had 
trace effusion and medial joint line pain, which was 
aggravated by a positive McMurray's sign with reproducible 
click.  He also had an antalgic gait.  There was, however, no 
evidence of ligament laxity with varus, valgus, Lachman or 
drawer testing.  Further, it was noted that the veteran's 
right knee had full extension (zero degrees) to 120+ degrees 
of flexion.

Diagnostic testing via MRI of the right knee done on July 19, 
2002 was interpreted by the radiologist as showing mild 
degenerative changes involving all three compartments with 
some chondromalacia patellae.  These findings were further 
interpreted by the radiologist as being from minimal to mild 
in severity.  There was also no evidence on the MRI of 
ligament or meniscus tear.  X-rays of the right knee taken at 
the same time showed no evidence of cartilage volume loss.  
Notwithstanding, these diagnostic studies were subsequently 
interpreted by two VA doctors as showing evidence of a 
posterior horn medial meniscal tear, which they believed was 
the source of his current complaints.  Based on these 
findings, he was diagnosed with right knee mild degenerative 
joint disease/chondromalacia and probable posterior horn 
medial meniscal tear, and orders were prepared to go ahead 
with the arthroscopy procedure scheduled on August 15, 2002.

The veteran was next seen for pre-surgery crutch training for 
his right knee on August 8, 2002 at which time it was noted 
he was objectively observed as walking with a normal gait 
pattern without using assistive devices.  It was further 
noted that he demonstrated functional strength and range of 
motion in all extremities.  Notwithstanding these findings, 
the scheduled arthroscopy was completed on August 15, 2002 
without reported complications.  He was seen for follow-up on 
September 3, 2002, at which time it was noted he had zero to 
135 degrees of flexion-extension range of motion in the right 
knee, with no evidence of effusion or protection of the right 
knee.  It also was noted that his right knee was stable.  It 
was further noted that his sutures from the scope procedure 
were removed.

The veteran was next evaluated on the VA compensation 
examination conducted in April 2003, with benefit of review 
of the evidence in the claims file by the examiner.  The 
veteran described his condition as presently involving daily 
pain in his knees, with the degree of severity ranging from 8 
to 9 on a 10-point scale.  The examiner noted that he was 
taking gabapentin for his pain symptoms.  The veteran also 
described nighttime pain so severe that he had trouble 
sleeping and trouble finding a comfortable position.  He 
further reported that his knees would lock up, pop and give 
way.  He stated that his right knee had been swollen for the 
past four months, and that he had not seen improvement in his 
condition since the August 2002 arthroscopy procedure.  He 
added that while he had never had surgery on his left knee, 
he was experiencing more pain in that knee due to 
overcompensating for his more severely disabled right knee.  
However, he denied that his left knee gave way, swelled, 
locked up or popped.  He described his daily left knee pain 
as ranging from 5 to 6 on the 10-point scale.

The veteran further described that he had problems stooping, 
bending, locking, or standing for long period of time due to 
his knee disabilities.  He also stated that he could not 
engage in any active-type sports such as basketball.  The 
veteran added that his pain was aggravated by any increased 
activity such as going up and down stairs.  He indicated that 
rest helped as well as propping up his knees.  The veteran 
stated further that he had tried knee braces in the past, but 
he stopped using braces because he experienced more swelling.  
He denied current use of a cane.

Objectively, clinical findings on the April 2003 VA 
examination revealed that he had mild swelling in the right 
knee as well as palpable tenderness, although there was no 
joint line redness or increased warmth.  The left knee showed 
no evidence of swelling.  Moreover, anterior and posterior 
drawer testing was negative for each knee.  He did have, 
however, some crepitus in his knees.  Range of motion of the 
right knee was from 12-110 degrees on extension-flexion, 
while the left knee had full extension of zero degrees to 130 
degrees of flexion.  X-rays taken of the knees on the exam 
were interpreted as showing normal bone mineralization and 
architecture, with only some very mild medial joint space 
narrowing.  Based on these findings, the examiner diagnosed 
chondromalacia patellae with degenerative joint disease of 
the bilateral knees.  The examiner indicated that the veteran 
had chronic pain, especially in his right knee, and decreased 
function as well.

On the basis of the above evidence, in an April 2003 rating 
decision the RO awarded separate disability ratings for the 
knees, assigning a 20 percent rating for the right knee under 
Diagnostic Codes 5010-5261, and a 10 percent rating for the 
left knee under Diagnostic Code 5260.  Each disability was 
described as chondromalacia patellae with degenerative joint 
disease.
Analysis 

Assignment of diagnostic code

The veteran's knee disabilities have been rated based on 
limitation of motion under Diagnostic Codes 5260 (right knee) 
and 5261 (left knee).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The medical records in the file verify that he has 
degenerative joint disease in each knee.  The veteran's knee 
symptoms are most appropriately evaluated under the 
diagnostic codes for arthritis, Diagnostic Codes 5003-5010. 
As explained in the law and regulations section above, this 
requires evaluating the knee disabilities under Codes 5260 
and 5261, based on limitation of motion on flexion and 
extension.  As noted above, rating a joint disability for 
degenerative arthritis solely under Diagnostic Code 5003 is 
for application only when there is absence of compensably 
ratable limitation of motion under the appropriate codes.  In 
this case, however, the veteran clearly has limited motion at 
the compensable levels in each knee.  Hence, Diagnostic Codes 
5260 or 5261 are the most appropriate rating criteria under 
which to evaluate the veteran's service-connected bilateral 
knee disabilities.  Neither the veteran or his representative 
have suggested that other diagnostic codes would be more 
appropriate.

Esteban considerations

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See 38 C.F.R. §§ 4.14, 4.25 (2003).  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative of or overlapping; the veteran 
is entitled to separate ratings where the symptomatology is 
distinct and separate.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).

VA Office of General Counsel provided guidance in this regard 
concerning knee disorders.  In essence, VA General Counsel 
stated that compensating a claimant for separate functional 
impairment under Diagnostic Codes 5257 and 5003 does not 
constitute prohibited pyramiding under 38 C.F.R. § 4.14.  See 
VAOPGCPREC 23-97 (July 1, 1997).  The General Counsel held in 
VAOPGCPREC 23-97 that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any:

. . . separate rating must be based upon 
additional disability.  When a knee 
disorder is already rated under 
[Diagnostic Code] 5257, the veteran must 
also have limitation of motion under 
[Diagnostic Code] 5260 or [Code] 5261 in 
order to obtain a separate rating for 
arthritis.  If the veteran does not at 
least meet the criteria for a zero-
percent rating under either of those 
codes, there is no additional disability 
for which a rating may be assigned.

In VAOPGCPREC 9-98, the General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.

The Board has therefore given consideration to the 
possibility of assigning separate evaluations for the 
veteran's knee disabilities under Diagnostic Codes 5003 
[arthritis] and 5257 [knee, other impairment of, manifested 
by recurrent subluxation or lateral instability].  However, 
the Board does not believe that Diagnostic Code 5257 is 
currently applicable with respect to the veteran's knees.  
The medical evidence does not indicate that instability or 
subluxation are currently a significant part of either the 
veteran's right knee or left knee disabilities or that such 
would warrant even a minimal rating under Diagnostic Code 
5257.  There was some medial laxity identified bilaterally in 
the distant past (on a 1978 VA examination); however, the 
recent medical reports indicate that the ligaments in his 
knees appear intact.  Specifically, he had no knee 
instability when he was evaluated in June-July 1990; or when 
evaluated prior to his right knee arthroscopy in July 2002 
(no evidence of ligament laxity with varus, valgus, Lachman 
or drawer testing); or, following that procedure in September 
2002 (right knee was stable).  Significantly, no specific 
findings of instability were reported on the most recent VA 
examination in April 2003.  The Board has identified no 
recent medical evidence (that is, with the past quarter of a 
century) which documents recurrent subluxation or lateral 
instability, and the veteran has pointed to no such evidence.  
Accordingly, the Board finds that a preponderance of the 
relevant evidence is against a finding that the veteran has 
confirmed instability or subluxation in his knees.  Assigning 
separate disability evaluations for both arthritis under 
Diagnostic Code 5003 and for instability under Diagnostic 
Code 5257 is therefore unwarranted.

Schedular ratings

(i.) Right knee

As explained above, in order for a schedular disability 
rating of 30 percent or higher to be assigned, appropriate 
limitation of motion of the right lower extremity must be 
demonstrated under either Diagnostic Code 5260 or Diagnostic 
Code 5261.  To show entitlement to a higher 30 percent 
rating, the veteran would need to display flexion limited to 
15 degrees or extension limited to 20 degrees.  See also 38 
C.F.R. § 4.71, Plate II.

In the most recent April 2003 VA examination, the veteran 
lacked about 30 degrees of full flexion and he lacked about 
12 degrees of full extension.  These findings correspond to 
approximately 12-110 degrees of full flexion-extension (0 to 
140 degrees) range of motion of the right leg according to 
Plate II of 38 C.F.R. § 4.71.  The examiner further indicated 
that the veteran had chronic pain with crepitus and decreased 
function.  During the 1997 VA examination, the veteran lacked 
about 40 degrees of full flexion but full extension, which 
corresponds to approximately zero-100 degrees of flexion-
extension.  The range of motion test results obtained prior 
to his arthroscopy in July 2002 disclosed that he had full 
extension (zero degrees) to 120+ degrees of flexion, and that 
following his surgery, he showed some improved range of 
motion when seen in September 2002, with zero to 135 degrees 
of flexion-extension range of motion in the right knee.

The Board finds that these measurements, when compared to the 
rating criteria, are insufficient to show entitlement to a 
rating above 20 percent based on limitation of motion on 
flexion (Code 5260) or extension (Code 5261) of the right 
leg.  As stated above, extension under Code 5261 must be 
limited to 20 degrees for the higher rating, which the 
veteran has never approximated, and under Code 5260, he has 
never had flexion limited to 15 degrees or worse.

Thus, in this case, the evidence does not demonstrate motion 
of the right knee which is limited to a degree which would 
allow for the assignment of a rating in excess of the 
currently assigned 20 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 or Diagnostic Code 5261 (2003).

(ii.) Left knee

The schedular criteria for a rating of 10 percent or higher 
under either Code 5260 or 5261 would require the veteran 
having flexion limited to 30 degrees or extension limited to 
15 degrees.  38 C.F.R. § 4.71, Plate II.  These findings are 
not shown by the medical evidence with respect to the left 
knee.

As noted above, the recent VA exam findings in April 2003 
revealed that the veteran had full extension of zero degrees 
to 130 degrees of flexion in the left knee.  The prior-dated 
medical reports correspond mainly to the problems he was 
having in his right knee, and no specific complaints or 
medical testing for the left knee is indicated.  He also had 
full extension noted on the 1997 VA examination, but with 
about a 40-degrees deficit in range of motion on flexion, 
although as noted above it is unclear whether the examiner 
was describing the test results for both knees.  Even 
assuming that the results were for both knees, this finding 
would correspond to approximately zero-100 degrees of 
flexion-extension.  

In summary, range of motion measurements taken between 1997 
and 2003 for the left knee are insufficient to show 
entitlement to a rating above 10 percent based on limitation 
of left leg motion on flexion (under Diagnostic Code 5260) or 
extension (under Diagnostic Code 5261).  As stated above, the 
assignment of higher disability ratings would require under 
Diagnostic Code 5260 that flexion was limited to 30 degrees 
or worse, and under Diagnostic Code 5261 that extension be 
limited to 15 degrees.  This level of disability has not been 
approximated.

Accordingly, a preponderance of the evidence is against 
assignment of a rating in excess of the currently assigned 10 
percent for the left knee under Diagnostic Code 5260.

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2002).  See DeLuca, supra.

The veteran reported during the VA examination in April 2003 
the problems he has with chronic and severe pain in his 
knees, particularly in the right knee, with weight bearing, 
standing, and increased activity.  The examiner specifically 
reported that the veteran had chronic knee pain, especially 
in the right knee.  The examiner further indicated that the 
veteran had decreased function of the right knee.  These 
findings were based on the veteran's account of his pain in 
his right knee, which he described as ranging from 8 to 9 on 
a 10-point scale, and the clinical finding which denoted less 
than full range of motion (12-110 degrees of flexion-
extension) and with some mild swelling in the right knee.  

According to the examiner, the left knee did not show any 
swelling, significant range of motion loss, or impair the 
veteran in a comparable degree to the right knee.  Further, 
as noted above, the left knee has never been surgically 
operated on, while the right knee has undergone two 
arthroscopy procedures since 1982, to include the August 2002 
surgery.

In the judgment of the Board, these findings reflect 
additional functional loss due to complaints of pain under 
the provisions of DeLuca with respect to the right knee only.  
In the Board's view, the veteran has recently described 
decreased functional use of his right knee, causing him 
aggravation of his pain symptoms on increased activity such 
as going up and down stairs, bending, stooping, etc., as well 
as severe pain at night while trying to get himself in a more 
comfortable position.  

The Board is not necessarily limited to an unduly narrow 
interpretation of the criteria found in the VA Rating 
Schedule.  See 38 C.F.R. § 4.21 (2003); see also Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the criteria set forth in 
the rating criteria do not constitute an exhaustive list of 
symptoms, but rather are examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating].  Given the circumstances found in this 
case, which includes several recent VA treatment/examination 
reports describing the veteran's right knee as causing him 
greater disability, with increased pain on movement and 
decreased function, the Board finds that a rating based 
exclusively on measured range of motion does not adequately 
describe the functional impairment caused by the right knee 
disability.  On the basis of additional functional loss due 
to pain and loss of function, and taking into consideration 
that the veteran's right knee has required recent surgical 
intervention in August 2002 following a one-year history of 
increased pain and X-ray findings showing a meniscus tear, 
the Board finds sufficient evidence to warrant an additional 
10 percent disability evaluation for the service-connected 
right knee disability under the provisions of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 (2003).  This raises the assigned 
disability rating to 30 percent, which the Board believes is 
consistent with a severe disability of the veteran's right 
knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260, which 
allows for the assignment of a maximum 30 percent rating for 
limitation of flexion of a knee. 

The Board does not believe that additional disability above 
the 30 percent level is warranted for the veteran's right 
knee disability, or that a higher rating above 10 percent is 
warranted for the left knee under the DeLuca standards.  That 
is, review of the medical records does not reveal right knee 
pathology which is productive of symptomatology consistent 
with the assignment of a 40 percent or higher rating.  
Specifically with respect to Diagnostic Code 5261, limitation 
of extension of the veteran's right leg, even if limitation 
due to pain is taken into consideration, does not approximate 
limitation to 30 degrees or less..   

As for the left knee, as noted above, neither the veteran nor 
the medical reports indicate that there is any additional 
functional loss due to pain.  Assignment of additional 
disability under 38 C.F.R. §§ 4.40, 4.45 and/or 4.59 is 
therefore not warranted.
 
Conclusion

For the reasons stated above, the Board finds that a 30 
percent disability rating may be assigned for the veteran's 
service-connected right knee disability.  The benefit sought 
on appeal is granted to that extent.  The Board finds that a 
preponderance of the evidence is against entitlement to an 
increased rating above 10 percent for the veteran's service-
connected left knee disability.  The appeal is denied as to 
that issue.


ORDER

A temporary total disability rating based on convalescence 
following right foot surgery in July 1997 is denied.

An increased rating to 30 percent for the veteran's right 
knee disability is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

An increased rating above 10 percent for the veteran's left 
knee disability is denied.





REMAND

4.  Entitlement to an increased disability rating for 
service-connected plantar callus, right foot, second distal 
metatarsal head, status post dorsal flexor wedge osteotomy, 
with nerve entrapment, currently evaluated as 20 percent 
disabling.

Reasons for remand

VA examination

The Board finds that additional development of this claim is 
required.  Specifically, the RO should schedule the veteran 
for a VA compensation examination to properly address the 
nature and degree of impairment caused by the right foot 
plantar callus disability.  

In the Board's view, there is a question of whether the nerve 
entrapment which was made part of the veteran's service-
connected right foot disability via the RO's rating decision 
in March 2002 should be rated separately.  The record shows 
that the addition of the nerve entrapment resulted in the 
award of an increased rating for the plantar callus 
disability to 10 percent under Diagnostic Codes 7804-8522, 
which was then increased to the present 20 percent under 
Diagnostic Codes 8529-5284 by way of another rating decision 
in January 2003.  However, the Board again observes that 
under Esteban v. Brown, 6 Vet. App. 259 (1994), multiple 
conditions associated with the same disability which are 
manifested by symptomatology that is distinct and separate 
may be entitled to separate evaluations.  See also 38 C.F.R. 
§ 4.25 (2003).  The VA examinations in July 2002 and April 
2003 did not address this matter, i.e. what specific 
symptomatology is attributable to nerve entrapment.  

Resolution of this issue is further complicated by the fact 
that the veteran has other problems of the right foot, to 
include his claim that he has a skin disorder which he 
believes should be service-connected, as well as the 
presently service-connected bone spur disability.  He also 
has had surgery for a bony growth on his fifth toe, which as 
discussed above in connection with the temporary total claim.  
It is unclear which of these disabilities account for various 
foot complaints.  The Board believes this matter should be 
sorted out by a VA examination which addresses the nature and 
extent of impairment caused specifically by the plantar 
callus disability and whether separate ratings may be in 
order.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), 
citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) [the 
Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].

Submission of additional medical evidence

The agency of original jurisdiction must also consider 
additional medical evidence submitted directly to the Board 
by the veteran in May 2004.  This evidence clearly relates to 
recent treatment in January 2004 for the veteran's nerve 
entrapment problem in his right foot.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran for a 
VA examination to evaluate and diagnose 
all current impairment associated with 
the service-connected right foot plantar 
callus disability with nerve entrapment.  
The claims folder must be made available 
to the examiner in connection with the 
examination.  The examiner is requested 
to describe any and all manifestations 
attributable to the service-connected 
right foot plantar callus disability with 
nerve entrapment.  If there are distinct 
and separate symptoms associated with the 
service-connected nerve entrapment, the 
examiner should describe them.  Symptoms 
associated with the service-connected 
right heel spur should also be 
distinguished, to the extent possible.  
If co-existing, non service-connected 
symptoms such as a skin disorder also 
exist, the examiner should distinguish 
such pathology.  The report of the VA 
examination should be associated with the 
veteran's VA claims folder.

2.  Thereafter, VBA must readjudicate the 
issue of entitlement to an increased 
rating for the right foot plantar callus 
disability.  The evaluation of this 
disability should include consideration 
of any separate and distinct 
symptomatology which may warrant separate 
ratings under 38 C.F.R. § 4.25.  A 
supplemental statement of the case should 
be prepared if any benefit sought on 
appeal remains denied, and the veteran 
and his representative should be provided 
with an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



